Citation Nr: 1132077	
Decision Date: 08/31/11    Archive Date: 09/07/11

DOCKET NO.  10-41 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial disability rating greater than 10 percent for lumbar strain associated with status post arthrodesis, right proximal interphalangeal joint, little toe, from April 1, 2002, to August 22, 2006.

2.  Entitlement to a disability rating in excess of 20 percent for lumbar strain associated with status post arthrodesis, right proximal interphalangeal, little toe, from August 23, 2006.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran had active service from January 1983 to July 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO), in Nashville, Tennessee.  

In November 2010, the Veteran testified at a video conference hearing over which the undersigned Acting Veterans Law Judge presided while at the RO.  A transcript of that hearing has been associated with his claims file.  Subsequent to the hearing, the Veteran submitted a number of private and VA medical records to supplement the record, and his service representative submitted a written waiver of initial RO consideration of this new evidence.  The Board accepts this additional evidence for inclusion in the record.  See 38 C.F.R. § 20.800 (2010).

The Board notes that in this case the Veteran has appealed the disability ratings awarded for his service-connected lumbar strain in the December 2009 rating decision now on appeal.  Both that rating decision and the October 2010 Statement of the Case noted that the Veteran had a 10 percent disability rating from April 1, 2002, to August 22, 2006, and a 20 percent disability rating from August 23, 2006.  However, the rating sheet in the claims file indicates a noncompensable disability rating from April 1, 2002, to August 22, 2006, and a 10 percent disability rating from August 23, 2006.  The Board finds that the rating sheet reflects a deduction made for the pre-aggravation baseline level of disability for his lumbar strain before service connection was granted.  As discussed herein, the Board finds this deduction was not warranted because the Veteran filed his claim for service connection for lumbar strain before the regulations were amended to require establishing a pre-aggravation baseline level of disability.  Therefore, the issues on appeal appear as characterized on the title page.

The issue of entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected disabilities, has been raised by the record and noted in the November 2010 Board hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of a separate disability rating for neurological manifestations associated with the service-connected lumbar strain, for the period from August 23, 2006, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  Service connection for lumbar strain was granted based on aggravation caused by service-connected status post arthrodesis, right PIP of the little toe and service-connected chondromalacia and arthritis of the left knee.  

2.  As the Veteran's claim for service connection for lumbar strain was received by VA on April 1, 2002, well before the amendment of 38 C.F.R. § 3.310 became effective on October 10, 2006, this substantive change regarding the pre-aggravation baseline level of disability before service connection is awarded will not be applied to the Veteran in this case.

3.  From the effective date of service connection on April 1, 2002, to March 24, 2003, the Veteran's service-connected lumbar strain was not manifested by forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine was not greater than 120 degrees; and there was not muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

4.  From March 25, 2003, to August 22, 2006, an examination of the Veteran's service-connected lumbar strain revealed forward flexion of the thoracolumbar spine of 50 degrees.

5.  Since August 23, 2006, the Veteran's lumbar spine disability is not manifested by forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.


CONCLUSIONS OF LAW

1.  The criteria for an initial 10 percent disability rating for lumbar strain associated with status post arthrodesis, right proximal interphalangeal, little toe, for the period from April 1, 2002, to March 24, 2003, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5295 (prior to September 26, 2003).

2.  The criteria for a 20 percent disability rating, but no higher, for lumbar strain associated with status post arthrodesis, right proximal interphalangeal, little toe, for the period from March 25, 2003, to August 22, 2006, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5295 (prior to September 26, 2003); Diagnostic Code 5237 (effective September 26, 2003).

3.  The criteria for a disability rating in excess of 20 percent for lumbar strain associated with status post arthrodesis, right proximal interphalangeal, little toe, for the period from August 23, 2006, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5237 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) and as interpreted by the United States Court of Appeals for Veterans Claims (Court), have been fulfilled by information provided to the Veteran in letters from the RO dated in March 2003 and May 2009.  These letters notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claim, and identified the Veteran's duties in obtaining information and evidence to substantiate his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009)).

Thereafter, the Veteran was granted service connection for lumbar strain and assigned an initial disability rating, a staged rating and effective dates for each in the December 2009 rating decision now on appeal.  As this claim was more than substantiated in that it was proven, the purpose that the notice is intended to serve has been fulfilled and no additional notice is required for this claim.  Dingess, 19 Vet. App. at 490-91.  Pursuant to Dingess, an additional notice as to disability ratings and effective dates was provided in the correspondence dated in May 2009.  In addition, since the higher initial rating claim for lumbar strain is a "downstream" issue from that of service connection, notice pursuant to the original Court decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), was never required for this issue.  See VAOPGCPREC 8- 2003 (Dec. 22, 2003).

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  In view of the above, the Board finds that the notice requirements pertinent to the issue on appeal have been met.

The duty to assist also has been fulfilled as private and VA medical records have been requested or obtained and the Veteran has been provided with VA examinations.  The Board finds that the available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA laws and regulations and to move forward with this claim would not cause any prejudice to the appellant.

Increased disability ratings

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2010); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Veteran is appealing the initial assignment of a disability rating, and as such, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2010).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2010). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2010).  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated  functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).
  
The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The guidance provided under DeLuca must be followed in adjudicating claims where a rating under the diagnostic code provisions governing limitation of motion should be considered.  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the diagnostic code provisions predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2010). 
The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

It is the responsibility of the rating specialist to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2010).  Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses are prohibited.  38 C.F.R. § 4.14 (2010).

As a general matter, lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  As a layperson the Veteran is only competent to report observable symptoms--not clinical findings which are applied to VA's Schedule for Rating Disabilities.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Bruce v. West, 11 Vet. App. 405, 410-11 (1998).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3 (2010).

The Veteran's lumbar strain is rated pursuant to Diagnostic Code 5237 for rating lumbosacral strain.  Initially, the Board notes that during the pendency of the Veteran's claim, the criteria for evaluating lumbosacral strain, first contained in Diagnostic Code 5295, were amended effective September 26, 2003.  Under the revision of Diagnostic Code 5295, effective September 26, 2003, lumbosacral strain is rated under Diagnostic Code 5237, for lumbosacral or cervical strain.  38 C.F.R. § 4.71a, Diagnostic Code 5237.  

Where a law or regulation changes after a claim has been filed, but before the administrative or judicial appeal process has been concluded, the version most favorable to the Veteran applies, unless Congress provided otherwise or permitted VA to do otherwise, and VA does so.  Marxcoux v. Brown, 9 Vet. App. 289 (1996); VAOPGPREC 11-97 (Mar. 25, 1997).  The Veteran's service-connected lumbar spine disorder can be rated as lumbosacral strain, and the general rating criteria for spinal diseases and injuries changed on September 26, 2003.  The old regulations may be applied to the entire appeal period, if most favorable to the Veteran, but newer regulations may not be applied before their effective dates.  VAOPGCPREC 3-2000 (Apr. 10, 2000).

Until September 26, 2003, lumbosacral strain was rated under Diagnostic Code 5295 as follows.  A noncompensable rating is warranted for slight subjective symptoms only.  A 10 percent rating is warranted with characteristic pain on motion.  A rating of 20 percent is warranted with muscle spasm on extreme forward bending, or loss of lateral spine motion, unilateral, in standing position.  A rating of 40 percent is warranted for severe lumbosacral strain, with listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in the standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  

Until September 26, 2003, lumbar spine limitation of motion was rated under Diagnostic Code 5292 as follows.  A rating of 10 percent is warranted for slight limitation.  A rating of 20 percent is warranted for moderate limitation.  A rating of 40 percent is warranted for severe limitation.  

Until September 23, 2002, intervertebral disc syndrome was rated under Diagnostic Code 5293 as follows.  A noncompensable rating is warranted for cured, post-operative intervertebral disc syndrome.  A rating of 10 percent is warranted for mild symptoms.  A rating of 20 percent is warranted for moderate symptoms with recurring attacks.  A rating of 40 percent is warranted for severe symptoms, with recurring attacks and with intermittent relief.  A rating of 60 percent is warranted for pronounced symptoms, with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, with little intermittent relief.

Effective September 23, 2002, the criteria of Diagnostic Code 5293 became as follows: evaluate intervertebral disc syndrome either on the total duration of incapacitating episodes over the past 12 months or by combining under § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations, along with evaluations for all other disabilities, whichever method resulted in the higher evaluation.  For purposes of evaluation under this diagnostic code, an "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.

The schedule for rating disabilities of the spine was revised effective September 26, 
2003.  The new regulations have been codified and may be found at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2010).  Lumbosacral strain is found at Diagnostic Code 5237 and is rated under the criteria of the General Rating Formula, as is IVDS too when, as in this case, there are no incapacitating episodes.  The relevant criteria of the General Rating Formula are as follows.

A rating of 10 percent is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height. 

A rating of 20 percent is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in abnormal gait or abnormal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A rating of 40 percent is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

A rating of 50 percent is warranted for unfavorable ankylosis of the entire thoracolumbar spine.

A rating of 100 percent is warranted for unfavorable ankylosis of the entire spine.

Note 2 to the General Rating Formula provides that for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  Id.  

When rating under the General Rating Formula, Note 1 states that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are evaluated separately, under an appropriate diagnostic code.  

Factual Background

The Veteran seeks higher ratings for the initial and staged ratings awarded for his service-connected lumbar strain.  In the rating decision now on appeal, service connection for lumbar strain was granted, effective April 1, 2002.

A December 2002 VA medical record shows that the Veteran had been seen for reported back pain.

A March 25, 2003, private medical record from the Armstrong/King Chiropractic Center note that the Veteran reported intermittent sharp mid-back pain that increased with bending and walking.  The Veteran described mid-back pain radiating to the left thigh on the upper posterolateral side and to the right thigh on the upper posterolateral side.  He added that his back pain was made more pronounced by standing and walking.  

Physical examination revealed range of motion of the lumbar spine was measured as follows: flexion to 50 degrees with pain; extension to 15 degrees with pain; right lateral flexion to 15 degrees with pain; and left lateral flexion to 20 degrees with no pain.  Valsalva's test was negative and did not increase the Veteran's radiating pain.  Vertebral segments L2-L5 and T3-T6 were found to be malpositioned posterior on the right and a severe amount of restricted joint function was observed at these levels.  Evaluation of the musculature revealed a severe spasm of the lumbar paraspinal muscles bilaterally.  Goldwaite's test and the straight leg raise test were both positive on the right side.  X-ray studies showed no scoliosis present with normal bone density, vertebral bodies, and facet joints.  Foraminal enchroachment was evident at the L1-L2, L2-L3, L3-L4, and L4-L5 levels.  Diagnosis included nonallopathic lesions of the lumbar region.  Dr. B.K. recommended a dozen sessions of chiropractic treatment for the next month, and opined that the Veteran was not expected to show additional improvement and that his analagic gait had caused spinal misalignment which threw out his spine.  

Private records indicate that the Veteran only undertook about five chiropractic treatments that spring and stated that he would not be able to continue his treatments at that time due to his busy work schedule.  

An April 2003 private medical record notes that the Veteran was treated for scoliosis.  An X-ray study showed a mild right convexed curvature through the mid-thoracic region; however, the height of the vertebral bodies and disc spaces was properly maintained and no focal bone lesion was identified.

In an August 2004 private medical record Dr. B.K. stated that the Veteran had a prior history of partial removal of the right fifth metatarsal and that this surgery in turn caused the Veteran to favor his right side upon walking and standing.  Dr. B.K. opined that it was also apparent that the Veteran's altered gait had caused further misalignment of the pelvic and lumbar spine.

VA medical records dated in August 2005, March 2006, July 2006, November 2006 and May 2007 indicate that the Veteran reported back pain off and on and usually had this when he started up with more vigorous activity, such as when he acted as a referee at sports games.  The Veteran did not complain of pain radiation, and the back was tender in the sacral area.  It was noted that the Veteran took Tylenol or Motrin as needed for relief of his back pain.  A July 2006 X-ray study of the lumbar spine showed normal lumbosacral spine.  

The Veteran underwent a VA chiropractic consultation on August 23, 2006.  He reported chronic recurrent lower back pain that had gotten progressively worse over the years and now rated a 10 on a scale of 1 to 10.  He also claimed that his back pain radiated into the mid-thoracic to the cervical region.  It was also noted that the Veteran had a history of a motor vehicle accident sometime between 1995 and 1997.  The examiner noted that the Veteran had occasional giveaway type symptoms in the lower extremities but no true radicular complaints.  No paresthesia was reported.  X-ray studies revealed a normal lumbar spine.  

Physical examination appeared to show some mild curve through the lumbar spine with a concavity suspected more on the right side.  The Veteran stood with a bit of a forward flexed posture less than 10 degrees with a normal cervical curve, a normal thoracic curve, and with somewhat of a flattening of the lumbar curve.  A visible spasm was observed in the left paralumbar region.  Dorsolumbar flexion measured to about 45 degrees which caused discomfort about the L3/4 level with further flexion tending to increase the pain.  Dorsolumbar extension and left lateral bending were also noted to have caused discomfort.  Diagnosis was simple thoracic and lumbar joint dysfunction without any evidence of neurological involvement.  A dozen chiropractic treatment sessions were recommended for the following month.  Dr. R.A.F. also opined that it was "very common" for chronic lower extremity problems to cause back pain, as people tended to compensate for the pain and alter mechanics and gait.  

Five days later the Veteran was seen at the VA chiropractic clinic for manipulation after a flare-up of back pain when he worked as a referee for a football game.  A grade 1 spasm and tenderness were noted after digital palpation in the left and right paralumbar.  The Veteran described his pain as measuring a nine on scale of 10.  

August 2006 and September 2006 VA chiropractor records reveal that the Veteran felt that his thoracic and lumbar pain had first improved and then gotten worse.  Manipulation was undertaken and it was noted that the Veteran appeared to be progressing as expected.  During another September 2006 visit, the VA chiropractor, Dr. R.A.F., discussed whether the Veteran's lower extremity disorders could have caused his lower back problems of a mechanical nature through alterations in his normal gait.

A VA spine examination report dated in June 2009 shows that the Veteran reported sharp and throbbing constant low middle back pain that radiated to the legs and began when he arose in the morning.  He said that back trouble began soon after the first surgery on his right foot while in service.  Since then his back condition had become progressively worse.  He took various anti-inflammatory medications, used a lumbar support in the car, and purchased a special mattress for patients with back pain.  He said he became drowsy or had a "high" light-headed feeling after taking Hydrocodone and could not take it at work.  The Veteran also reported severe flare-ups for three days out of the week that lasted on average a day.  He complained of incapacitating episodes four days a month, but said that he treated these flare-ups on his own.  He wore a wrap type brace for the back.  The examiner also noted that the Veteran was an official in a football conference until about four to five years earlier.  

The VA examiner was not certain if the Veteran's complaints about urinary frequency, urgency, and nocturia were secondary to his back disorder and noted that such had not been confirmed.  It also was noted that the Veteran had a history of numbness, paresthesias, unsteadiness, falls, and leg or foot weakness, but no history of fecal incontinence or erectile dysfunction.  

Physical examination revealed range of motion measurements of flexion to 45 degrees; extension to 10 degrees; left lateral flexion to 10 degrees; right lateral flexion to 15 degrees; left lateral rotation to 20 degrees; and right lateral rotation to 25 degrees.  Combined range of motion was 125 degrees.  There was objective evidence of pain following repetitive motion with additional limitations after three repetitions of range of motion, such as flexion from 45 to 35 degrees.  Regarding the Veteran's gait abnormality, the examiner noted poor propulsion and limping.  He also noted some guarding and that the Veteran shifted from side to side when seated.  Lumbar flattening and scoliosis were noted, but there was no evidence of ankylosis.  There was no muscle spasm or atrophy.  There were no sensory or motor deficits noted for the lower extremities.  X-ray study showed normal lumbosacral spine.  Diagnosis was lumbar strain.  The examiner noted that this disability impacted occupational activities causing increased absenteeism, decreased mobility, and problems with lifting and carrying due to pain.  It also was noted that he was no longer able to officiate at college football games.  

The June 2009 VA examiner also opined that it was at least as likely as not that the Veteran's lumbar condition was permanently aggravated by his abnormal gait attributable to his service-connected status post arthrodesis, right proximal interphalangeal little toe or chondromalacia of the left knee.  

This same VA examiner clarified his medical opinion in an addendum issued in November 2009.  In it, the June 2009 VA examiner opined that it was at least as likely as not that the current alteration in gait was aggravating the pain caused by the lumbar strain.  The VA physician also noted that the baseline manifestations of the lumbar spine condition included mild pain and the increased manifestations were moderate to severe subjective pain and reduced range of motion compared to the baseline.

During the November 2010 hearing, the Veteran and his service representative testified that the Veteran was not dissatisfied with the currently assigned 20 percent disability rating, but that he was unhappy with the reduction of his ratings due to the assigned baseline found for aggravation.  The Veteran testified that before his foot and knee disorders developed he had no back pains and that his back condition did not develop until his right foot and left knee disorders arose.  He also testified that two chiropractors, Dr. R.F. and Dr. B.K., had provided evidence that his current lower back problem (and not his congenital scoliosis noted at discharge) could have developed as a result of an altered gait caused by lower extremity disorders that misaligned his lumbar spine (see hearing transcript at pp. 1, 9-11).  The Veteran also testified that he had some numbness in the left leg, but no bladder issues, and that he had been provided a lumbar chair at work (see hearing transcript at pp. 11-12).  He estimated that he called in sick due to his back pain perhaps two or three times a month, but that a doctor had never prescribed bed rest for an incapacitating episode (see hearing transcript at p. 13).

Private medical records from the Spine Center in Louisville, Kentucky, dated from January 2010 to July 2010, show chiropractic treatment for low back pain.  No range of motion measurements were found in these clinical records.  


Analysis

In November 2009, the Board remanded the Veteran's claim for service connection for lumbar strain, and the RO subsequently granted service connection for lumbar strain on a secondary basis.  According to the June 2009 VA examiner, the Veteran had lower back pain that was not caused directly by his service-connected disorders of the right foot and left knee; however, his back disorder was nevertheless aggravated by his service-connected disabilities because they had altered his gait.  Based on that examination report, the RO granted service connection for lumbar strain based on aggravation.  Service connection for lumbar strain has been established, effective April 1, 2002, the date VA received his claim for service connection for a back condition, to include as secondary to a service-connected disability.  Thus, the issue of service connection is no longer before the Board, but rather whether the Veteran is entitled to higher disability ratings than those awarded when service connection was granted.

The RO sought to apply the provisions of 38 C.F.R. § 3.310, which were amended in 2006.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The amended regulation provides that any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease will be service-connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity is to determine the baseline and current levels of severity under the Schedule for Rating Disabilities and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  See 38 C.F.R. § 3.310(a), (b), as amended as of October 10, 2006.

The amendment sets a standard by which a claim based on aggravation of a nonservice-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen, it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the nonservice-connected disability before an award of service connection could be made.  Allen v. Brown, 7 Vet. App. 439 (1995).  This had not been VA's practice prior to the amendment.  The Veteran's claim of entitlement to service connection for lumbar strain was received in April 2002.  Given these substantive changes, and because the Veteran's claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the change, which favors the Veteran.  See generally VAOPGCPREC 7-03 and VAOPGCPREC 3-00.

Therefore, in the Veteran's case, the RO was not correct in attempting to apply the amended provisions of 38 C.F.R. § 3.310.  Thus, no deduction from the Veteran's assigned disability ratings for lumbar strain will be made by the Board, and the full level of impairment of the disability will be evaluated. 

Based on the evidence of record, the Board finds that an initial disability rating in excess of 10 percent for lumbar strain for the period from April 1, 2002 to March 24, 2003, is not warranted.  There is little medical evidence of treatment for the Veteran's back during this time period, and no lumbar examination is of record.  While there is evidence that the Veteran complained of back pain in December 2002, there is no evidence in the record that, during this time period, the Veteran suffered muscle spasms on extreme forward bending, or loss of lateral spine motion, unilateral, in standing position (Diagnostic Code 5295) or demonstrated a moderate limitation of motion of the lumbar spine (Diagnostic Code 5292), which would have entitled him to a 20 percent rating under the regulations in effect before September 26, 2003.

Therefore, entitlement to an initial disability rating in excess of 10 percent for lumbar strain, for the period from April 1, 2002 to March 24, 2003, is denied.

However, the Board finds that the Veteran is entitled to a staged rating of 20 percent for his lumbar strain as of March 25, 2003.  As noted above, the Veteran was seen by his private chiropractor on that date.  Upon examination, flexion of the lumbar spine was measured to 50 degrees.  As noted above, normal forward flexion of the thoracolumbar spine is to 90 degrees.  Former Diagnostic Code 5292 permits a 20 percent rating for moderate limitation of motion of the lumbar spine before September 26, 2003.  After the regulations were changed on that date, the General Rating Formula allows a 20 percent rating for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees.  

The Board also notes that there is no medical evidence in the claims file subsequent to March 2003 that the Veteran's forward flexion of the thoracolumbar spine ever measured less than 30 degrees or that he had ankylosis of the thoracolumbar spine (see examination reports of August 2006 and June 2009).  Therefore, under the revised regulations, a rating in excess of 20 percent for lumbar strain, for the periods from March 25, 2003, to August 22, 2006, and from August 23, 2006, to the present, is not warranted.

Although some of the evidence in the March 25, 2003, private chiropractic report--a positive Goldwaite's test on the right side and vertebral segments L2-L5 found to be malpositioned posterior on the right-might suggest a 40 percent rating under former Diagnostic Code 5295 for rating lumbosacral strain, the Board finds a higher rating under the former regulations is not warranted in this case for the period since March 25, 2003, because many of the findings reported in the March 25, 2003, private medical record are not found or repeated in subsequent X-ray studies or examinations.  In fact, X-ray studies in July 2006 and June 2009 showed a normal lumbosacral spine.

Based on the foregoing, the Board finds that the preponderance of the evidence is in favor of a 20 percent disability rating for lumbar strain, for the period from March 25, 2003, to August 22, 2006, and against a rating in excess of 20 percent for lumbar strain for the period since August 23, 2006.

Additionally, under the General Rating Formula, Note 1, indicates that any associated objective neurologic abnormalities should be separately rated.  As noted above, the Veteran has not evidenced objective neurologic abnormalities that would rise to the level of a separate rating in the period from March 25, 2003, to August 22, 2006.  The August 2006 VA chiropractic consultation showed no true radicular complaints.  

However, the June 2009 VA examiner noted a history of numbness, paresthesias, unsteadiness, and leg and foot weakness and was not certain if the Veteran's complaints about urinary frequency, urgency, and nocturia were secondary to his back disorder and noted they had not been confirmed.  The Board notes that the Veteran subsequently testified in November 2010 that he had no bladder issues, but he also said that he had some numbness in the left leg.  The examiner also noted no history of fecal incontinence or erectile dysfunction.  In this regard, the Board below will remand the potential assignment of a separate disability rating for neurological manifestations associated with the service-connected low back disorder, for the last period on appeal from August 23, 2006.  

Also pertinent in this case is whether an increased rating is warranted under the criteria for intervertebral disc syndrome.  Under the former Diagnostic Code 5293 (which might arguably cover several months in 2002 before the intervertebral disc syndrome regulations were changed in September 2002), a rating of 20 percent is warranted for moderate symptoms with recurring attacks, but there is no evidence in the record of intervertebral disc syndrome symptoms or attacks during 2002.  There is also no evidence for any time period on appeal of incapacitating episodes (requiring bed rest/treatment prescribed by a physician) that might arguably entitle the Veteran to higher ratings under the provisions of amended Diagnostic Code 5293 and the current Diagnostic Code 5243 for rating intervertebral disc syndrome.  

The Board acknowledges the Veteran's assertions that his back disability is significant.  The Board notes that the Veteran is competent to report the symptomatology associated with his back disability, such as pain.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (explaining that the Board is obligated to, and fully justified in, weighing the credibility of lay evidence); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (explaining that a Veteran is competent to report that on which he or she has personal knowledge).  However, the Veteran's lay evidence is not as credible as the more probative and definitive medical evidence prepared by objective skilled professionals and required by the Rating Schedule.  The Board also notes that the Veteran is not a licensed orthopedist and is not competent to offer medical opinions on the severity of his back disability.  See Grottveit v. Brown, 5 Vet. App. 91 (1993).  

The Board also acknowledges that the Veteran has reported pain associated with his back disability.  However, even factoring in the additional limitation in motion due to pain, the Veteran has still demonstrated some motion of the spine in examinations and there is no evidence during the time periods on appeal, as discussed above, of those criteria that would entitle him to higher ratings.  Therefore, while the Veteran has pain which limits his activities, there is no evidence of limitation approximating a finding of less than 30 degrees flexion or ankylosis of the thoracolumbar spine.  Therefore, increased ratings are not warranted.  38 C.F.R. §§ 4.45, 4.71a, Diagnostic Code 5292 (prior to September 26, 2003); Diagnostic Code 5237 (effective September 26, 2003); DeLuca v. Brown, 8 Vet. App. 202 (1995).

As the preponderance of the evidence is against the Veteran's claims for an initial rating in excess of 10 percent for lumbar strain, for the period from April 1, 2002, to March 24, 2003, and for a rating in excess of 20 percent for the period from August 23, 2006, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  However, the preponderance of the evidence does permit an increase from 10 percent to 20 percent for lumbar strain for the period from March 25, 2003, to August 22, 2006.

Based upon the guidance of the Court in Fenderson, the Board has considered whether a further staged rating is appropriate for the Veteran's claim.  However, in the present case, the Veteran's symptoms related to his lower back disability remained nearly constant for the separate time periods discussed above.  As such, further staged ratings for this appeal are not warranted.

Extra-schedular Consideration

The Board must also consider whether an extraschedular rating is available under 
38 C.F.R. § 3.321(b)(1), see Thun v. Peake, 22 Vet. App. 111 (2008).  The determination of whether a claimant is entitled to an extraschedular rating involves a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations are inadequate.  In this regard, the level of severity and symptomatology of the claimant's service-connected disability must be compared with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule.  The assigned schedular evaluation is, therefore, adequate, and no referral is required.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is, therefore, found inadequate, it must be determined whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, if an analysis under the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that such picture exhibits such related factors as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Thun, 22 Vet. App. at 115-16.

The primary manifestations of the Veteran's lumbar strain are limitation of motion and subjective pain.  There do not appear to be any symptoms of this disability that are not addressed by the former or current versions of the rating schedule.  As such, the Board finds that the rating criteria reasonably describe the disability level and symptomatology for this disability and, therefore, the rating schedule is adequate to evaluate his disability picture.


ORDER

An initial disability rating greater than 10 percent for lumbar strain associated with 
status post arthrodesis, right proximal interphalangeal, little toe, for the period from April 1, 2002, to March 24, 2003, is denied.

A 20 percent disability rating for lumbar strain associated with status post arthrodesis, right proximal interphalangeal, little toe, for the period from March 25, 2003, to August 22, 2006, is granted, subject to the laws and regulations governing monetary awards.

A disability rating greater than 20 percent for lumbar strain associated with status post arthrodesis, right proximal interphalangeal, little toe, for the period from August 23, 2006, is denied.


REMAND

Unfortunately, a remand is required concerning whether the Veteran is entitled to a separate disability rating for neurological manifestations associated with the service-connected lumbar strain, for the period from August 23, 2006.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c), (d) (2010).

The June 2009 VA examiner noted in his report that he was not certain if the Veteran's complaints about urinary frequency, urgency, and nocturia were secondary to the Veteran's back disorder and noted that such had not been confirmed.  He also noted that the Veteran had a history of numbness, paresthesias, unsteadiness, falls, and leg or foot weakness, but no history of fecal incontinence or erectile dysfunction.  The Veteran subsequently testified in November 2010 that he still had some numbness in the left leg, but did not have any bladder issues.  Private medical records from the Spine Center dated from January 2010 to July 2010 show chiropractic treatment for low back pain.  These records also show a diagnosis for lumbosacral neuritis/radiculitis.

As outlined above, Note 1 of the General Rating Formula states that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are evaluated separately, under an appropriate diagnostic code.  In light of the foregoing evidence suggesting potential associated neurological manifestations, the Board notes that the Veteran may still be entitled to a separate disability rating for any such manifestation for this last period on appeal from August 23, 2006.

Therefore, on remand the RO/AMC shall schedule the Veteran for a neurological examination to determine the presence and severity of any neurological manifestations associated with the Veteran's lumbar strain, for the period from August 23, 2006.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall review the claims file and ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002 & Supp. 2010) and 38 C.F.R. § 3.159(b) (2010) are fully complied with and satisfied.  The letter is to give the Veteran proper notice of the information and evidence needed to substantiate his claim for a separate rating for peripheral neuropathy or radiculopathy of the lower extremities, secondary to lumbar strain, for the period from August 23, 2006, including the requirements outlined in Dingess v. Nicholson, 19 Vet. App. 473 (2006).

2.  After any additional development has been completed, the Veteran shall then be afforded an appropriate VA neurological examination to evaluate the current severity of any neurological manifestations associated with the service-connected lumbar strain.  The claims file and a copy of this Remand must be provided to the examiner for review.  All appropriate tests and studies must be conducted.  The examiner is requested to review all pertinent records associated with the claims file and offer comments and an opinion as to whether the Veteran is entitled to a separate disability rating for neurological manifestations associated with the service-connected lumbar strain, and the severity of any such neuropathy or radiculopathy in each extremity.

A clear rationale for all opinions and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  The RO/AMC will then readjudicate whether the Veteran is entitled to a separate rating for peripheral neuropathy or radiculopathy of the lower extremities, for the period from August 23, 2006.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


